Title: From George Washington to John Hancock, 5 May 1776
From: Washington, George
To: Hancock, John

 

Sir,
New York May 5th 1776.

I have so often, and so fully communicated my want of Arms to Congress that I should not have given them the trouble of receiving another Letter upon this Subject, at this time, but for the particular application of Colo. Wain of Pensylvania who has pointed out a method by which he thinks they may be obtain’d.
In the hands of the Committee of safety at Philadelphia, there are, According to Colo. Wain’s Acct, not less than two or three thousand stand of Arms for Provincial use; from hence, he thinks, a number might be borrowed by Congress; provided they are replaced with Continental Arms as they are brought into the Magazine in that City. At a crisis so important as this, such a loan might be attended with most signal advantages while the defenceless state of the Regimts, if no relief can be had, may be productive of fatal consequences.
To give Congress some Idea of our Situation with respect to Arms, (and justice to my own Character requires that it should be known to them, altho^ the World at large will form their opinion of our strength from numbers, without attending to circumstances) it may not be amiss to Inclose a Copy of a Return which I received a few days ago from the Forts in the Highlands, and add, that by a Report from Colo. Ritzema’s Regiment of the 29th Ulto there appeard to be only 97 Firelocks & Seven Bayonets belonging thereto, and that all the Regiments from the Eastward are deficient from Twenty to Fifty of the former.
Four of those Companies at the Fortification’s in the Highlands belong to Colo. Clintons Regiment, but in what condition the residue are, on acct of Arms & how Colo. Wynkoops Men are provided I cannot undertake to say, but am told most miserably; as Colo. Daytons (of New Jersey) and Colo. Wains (of Pensylvania) also are. This Sir is a true, tho^ melancholy description of our Situation—the propriety therefore of keeping Arms in Store when men in actual pay are wanting of them and who it is to be presumed will, as they ought, bear the heat and burthen of the day, is submitted with all due deference to the superior judgement of others.

I cannot, by all the enquiries I have been able to make, learn, what number of Arms have been taken from the Tories—where they lay—or how they are to be got at. The Committee of Safety for this Colony have assured me that no exertion’s of theirs shall be wanting to procure Arms, but our suffering’s in the meanwhile may prove fatal, as Men without are in a manner useless—I have therefore thought of Imploying an Agent, whose sole business it shall be to ride through the middle and interior parts of these Governments for the purpose of buying up such Arms as the Inhabitants may Incline to sell, and are fit for use.
The designs of the Enemy are too much behind the Curtain, for me to form any accurate opinion of their Plan of Operations for the Summers Campaign; we are left to wander therefore in the field of conjecture, and as no place—all its consequences considered—seemed of more Importance in the execution of their grand Plan than possessing themselves of Hudson’s River I thought it advisable to remove, with the Continental Army, to this City so soon as the Kings Troops evacuated Boston, but if the Congress from their knowledge, information, or belief, think it best for the general good of the Service that I should go to the Northward, or elsewhere, they are convinced I hope, that they have nothing more to do than signify by their Commands. With the greatest respect I have the honour to be Sir Yr Most Obedt & most Hble Servt

Go: Washington

